Exhibit 99.1 Perma-Fix Reports Record Revenue, EBITDA of $8.1 Million and EPS of $0.11 for the Third Quarter of 2011 Revenue Increases 43% to $32.8 Million Gross Profit Increases 335% to $11.3 Million Gross Margin Increases to 34.5% from 11.3% Net Income of $6.0 Million or $0.11 per Share ATLANTA – November 3, 2011 – Perma-Fix Environmental Services, Inc. (NASDAQ: PESI) today announced results for the third quarter and nine months ended September 30, 2011. Dr. Louis F. Centofanti, Chairman and Chief Executive Officer, stated, “The second half of 2011 is proving to be one of the strongest periods in our history and we believe this demonstrates that our strategy is working.Revenue for the third quarter of 2011 increased 43.4% to $32.8 million versus $22.9 million for the same period last year.Our gross profit increased 335.5% at the same time our gross margin improved to 34.5% from 11.3% for the third quarter last year.We achieved record EBITDA of $8.1 million and net income of $6.0 million or $0.11 per share.” Dr. Centofanti continued, “We attribute our strong performance to increased treatment of higher activity and more complex waste streams.This has been a major focus over the past few years and represents an important growth opportunity going forward.At the same time, we remain focused on expanding our onsite services, which complement our traditional treatment services.Towards this end, we are pleased to announce the completion of our acquisition of Safety and Ecology Holdings Corporation and its subsidiary, Safety and Ecology Corporation (SEC).We believe SEC will broaden our service capabilities and expands our addressable market.” “We also improved our balance sheet during the quarter.As a result of our strong cash flow, coupled with the recent sale of Fort Lauderdale facility, we had over $10.7 million of cash and just $5.7 million of total debt at the end of the third quarter.” Financial Results Revenue for the third quarter of 2011 increased 43.4% to $32.8 million versus $22.9 million for the same period last year. Revenue for the Nuclear Segment increased 44.0% to $32.1 million from $22.3 million for the same period in 2010. Revenue generated from the DOE Hanford Site increased approximately $787,000 for the quarter while $9.0 million was derived from an increase in waste processed at our treatment facilities.Revenue from the Engineering Segment increased to $701,000 from $581,000 for the same period in 2010. Gross profit for the third quarter of 2011 increased 335.5% to $11.3 million versus $2.6 million for the third quarter of 2010 due to increased treatment waste volume.Gross margin increased to 34.5% from 11.3% for the same period last year. Operating income for the third quarter of 2011 increased to $6.9 million versus an operating loss of $1.3 million for the third quarter of 2010.Net income for the third quarter of 2011 increased to $6.0 million, or $0.11 per share, versus a net loss of $1.1 million or $0.02 per share, for the same period in 2010.Net income for the third quarter of 2011 included a gain on the sale of PFFL of approximately $1.8 million, partially offset by a loss from discontinued operations of $187,000. The Company generated EBITDA of $8.1 million from continuing operations during the quarter ended September 30, 2011, as compared to EBITDA loss of approximately $174,000 for the same period of 2010. The Company defines EBITDA as earnings before interest, taxes, depreciation and amortization.EBITDA is not a measure of performance calculated in accordance with Generally Accepted Accounting Principles in the United States (“GAAP”), and should not be considered in isolation of, or as a substitute for, earnings as an indicator of operating performance or cash flows from operating activities as a measure of liquidity. The Company believes the presentation of EBITDA is relevant and useful by enhancing the readers’ ability to understand the Company’s operating performance. The Company’s management utilizes EBITDA as a means to measure performance. The Company’s measurements of EBITDA may not be comparable to similar titled measures reported by other companies.The table below reconciles EBITDA, a non-GAAP measure, to income (loss) from continuing operations for the three and nine months ended September 30, 2011 and 2010. Quarter Ended September 30, Nine Months Ended September 30, (In thousands) Income (loss) from Continuing Operations $ $ ) $ $ Adjustments: Depreciation & Amortization Interest Income ) Interest Expense 99 Interest Expense - Financing Fees 22 Income Tax expense (benefit) ) EBITDA $ $ ) $ $ The tables below present certain financial information for the business segments, excluding allocation of corporate expenses: Quarter Ended September 30, 2011 Quarter Ended September 30, 2010 (In thousands) Nuclear Engineering Nuclear Engineering Net revenues $ Gross profit (negative gross profit) ) Segment profit (loss) 21 ) Nine Months Ended September 30, 2011 Nine Months Ended September 30, 2010 (In thousands) Nuclear Engineering Nuclear Engineering Net revenues $ Gross profit Segment profit (loss) ) ) Conference Call Perma-Fix will host a conference call at 11:00 a.m. ET on Thursday, November 3, 2011.The call will be available on the Company’s website at www.perma-fix.com, or by calling (877) 407-0778 for U.S. callers, or (201) 689-8565 for international callers.A webcast will also be archived on the Company’s website and a telephone replay of the call will be available approximately one hour following the call, through midnight on Thursday, November 10 , 2011, and can be accessed by calling: (877) 660-6853 (U.S. callers) or (201) 612-7415 (international callers) and entering account # 286 and conference ID: 382206. About Perma-Fix Environmental Services Perma-Fix Environmental Services, Inc. provides nuclear waste treatment and onsite services. The Company's nuclear waste treatment services include radioactive and mixed waste treatment for hospitals, research labs and institutions, federal agencies, including the Department of Energy ("DOE"), the Department of Defense ("DOD"), and nuclear utilities. The Company’s onsite services group provides waste management personnel on clients’ sites for a variety of commercial and government customers. Nationwide, the Company operates four nuclear waste treatment facilities. This press release contains “forward-looking statements” which are based largely on the Company's expectations and are subject to various business risks and uncertainties, certain of which are beyond the Company's control. Forward-looking statements generally are identifiable by use of the words such as “believe”, “expects”, “intends”, “anticipate”, “plans to”, “estimates”, “projects”, and similar expressions.Forward-looking statements include, but are not limited to: results demonstrate that our strategy is working and we believe SEC will broaden our service capabilities and expand our addressable market. These forward-looking statements are intended to qualify for the safe harbors from liability established by the Private Securities Litigation Reform Act of 1995. While the Company believes the expectations reflected in this news release are reasonable, it can give no assurance such expectations will prove to be correct. There are a variety of factors which could cause future outcomes to differ materially from those described in this release, including, without limitation, future economic conditions; industry conditions; competitive pressures; our ability to apply and market our technologies; the government or such other party to a contract granted to us fails to abide by or comply with the contract or to deliver waste as anticipated under the contract; that Congress provides continuing funding for the Department of Defense’s and Department of Energy’s remediation projects; and the additional factors referred to under "Special Note Regarding Forward-Looking Statements" of our 2010 Form 10-K and Forms 10-Q for the quarters ended March 31, 2011 and June 30,2011.The Company makes no commitment to disclose any revisions to forward-looking statements, or any facts, events or circumstances after the date hereof that bear upon forward-looking statements. Please visit us on the World Wide Web at http://www.perma-fix.com. FINANCIAL TABLES FOLLOW Contacts: David K. Waldman-US Investor Relations Crescendo Communications, LLC (212) 671-1021 Herbert Strauss-European Investor Relations herbert@eu-ir.com +43 PERMA-FIX ENVIRONMENTAL SERVICES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (Amounts in Thousands, Except for Per Share Amounts) Net revenues $ Cost of goods sold Gross profit Selling, general and administrative expenses Research and development Loss on disposal of property and equipment - - Income (loss) from operations ) Other income (expense): Interest income 14 15 40 51 Interest expense ) Interest expense-financing fees ) Other 5 (1 ) 8 5 Income (loss) from continuing operations before taxes ) Income tax expense (benefit) ) Income (loss) from continuing operations ) Loss from discontinued operations, net of taxes ) ) (7 ) ) Gain on disposal of discontinued operations, net of taxes - - Net income (loss) $ $ ) $ $ Net income (loss) per common share – basic: Continuing operations $ $ ) $ $ Discontinued operations - - - ) Disposal of discontinued operations - - Net income (loss) per common share $ $ ) $ $ Net income (loss) per common share – diluted: Continuing operations $ $ ) $ $ Discontinued operations - - - ) Disposal of discontinued operations - - Net income (loss) per common share $ $ ) $ $ Number of common shares used in computing net income (loss) per share: Basic Diluted PERMA-FIX ENVIRONMENTAL SERVICES, INC. CONSOLIDATED BALANCE SHEET September30, December31, (Amounts in Thousands, Except for Share and Per Share Amounts) (Unaudited) ASSETS Current assets: Cash & cash equivalents $ $ Account receivable, net of allowance for doubtful accounts of $203 and $215 Unbilled receivables Other current assets Deferred tax assets - current Assets of discontinued operations included in current assets, net of allowance for doubtful accounts of $43 and $97 Total current assets Net property and equipment Property and equipment of discontinued operations, net of accumulated depreciation of $216 and $755, respectively Intangibles and other assets Intangibles and other assets related to discontinued operations Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Current liabilities related to discontinued operations Total current liabilities Long-term liabilities Long-term liabilities related to discontinued operations Total liabilities Commitments and Contingencies Preferred Stock of subsidiary, $1.00 par value; 1,467,396 shares authorized, 1,284,730 shares issued and outstanding, liquidation value $1.00 per share Stockholders’ equity: Preferred Stock, $.001 par value; 2,000,000 shares authorized,no shares issued and outstanding — — Common Stock, $.001 par value; 75,000,000 shares authorized, 55,211,796 and 55,106,180 shares issued, respectively; 55,173,586 and 55,067,970 outstanding, respectively 55 55 Additional paid-in capital Accumulated deficit ) ) Less Common Stock in treasury at cost: 38,210 shares for each period ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $
